Citation Nr: 0823791	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-27 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The veteran had active service from September 1967 until May 
1971.  During his active service, he served two tours of duty 
in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO in April 2005.  

The veteran also submitted a request for a video conference 
hearing before the Board in a statement received by VA in 
September 2006.  The veteran withdrew his request for a 
hearing in later correspondence received in June 2007.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

The record shows that the veteran served in the Republic of 
Vietnam twice during his active service.  His two periods of 
service in the Republic of Vietnam were from March to June 
1969 and from December 1970 to May 1971.  

The records further show that, at least in February and March 
1971, the veteran was performing duty in combat operations.  
The service records specifically state, "Participated in 
operations against communist forces in [Republic of 
Vietnam]."  The Board thus finds that the service records 
sufficiently state that the veteran was "engaged in combat 
with the enemy."  

Therefore, the veteran may benefit from the presumption under 
38 U.S.C.A. § 1154(b), which allows the veteran's lay 
evidence to be conclusive evidence that the in-service 
stressors actually occurred without further corroborative 
evidence.  See 38 C.F.R. § 3.304(f).  

A letter from a private doctor dated in October 2004 stated 
that he was currently caring for the veteran for recurrent 
major depression and PTSD.  

The veteran submitted treatment records, which consisted of 
29 counseling sessions with R.C., L.C.S.W., under the 
direction of Dr. N.  During these counseling sessions, the 
veteran and R.C. talked about a variety of issues, including 
the veteran's continued alcohol abuse, family and martial 
problems, and occupational conflicts.  In the initial intake 
note from September 2003, R.C. noted the following 
precipitating stressors: conflict with co-worker, and job 
dissatisfaction.  

The treatment records show that, over the course of 29 
treatment sessions, the veteran "discussed issues related to 
the current war" in his November 2003 session.  In his 
January 2004 session, R.C. noted that the veteran was 
"[d]ealing with health issues related to war experience and 
continue[d] to deal with veteran issues such as receiving 
medals from 1971."  

In a June 2004 session, the veteran "[d]ealt with issues 
from Vietnam which have been increased by the current 
situation."  Finally, the veteran "report[ed] some 
flashbacks and trauma symptoms (screaming when asleep), 
intrusive images and memories" in his October 2004 session 
with R.C.  

The veteran's problems with alcohol abuse were discussed in 
every treatment session.  The treatment records are devoid of 
any specific in-service stressor events which occurred during 
the period of the veteran's active service, particularly 
during his two periods of deployment in the Republic of 
Vietnam.  

In a March 2005 VA examination, the VA examiner diagnosed the 
veteran with alcohol-induced mood disorder, with onset during 
intoxication, alcohol abuse and Polysubstance Abuse by 
History.  Under Axis IV of the diagnosis, the VA examiner 
noted that the stressors were job dissatisfaction and 
estrangement from his youngest daughter.  

The VA examiner further noted that, while he appeared to meet 
the criteria minimally for PTSD because of an in-service 
stressor, he did not meet the full symptom presentation 
required for a diagnosis of PTSD.  

The VA examiner expressed his opinion that the psychiatric 
symptoms were "most likely due to [the veteran's] 
consumption of alcohol."  The VA examiner specifically noted 
that the treatment records as well as statements of the 
veteran indicated that the symptoms improved when he reduced 
or eliminated his consumption of alcohol and maintained a 
consistent medication regimen.  

However, in his Substantive Appeal, the veteran expressed his 
concern that the VA examiner was "in a hurry and not 
prepared" for the evaluation.  He added that he had started 
treatment with a medical specialist in adult and geriatric 
psychiatry, but did not provide any documentation referable 
to this medical care.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2007).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the existence and 
etiology of a disability.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate 
action to contact the veteran and ask 
him to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, 
who may possess additional records 
pertinent to the service connection 
claim on appeal, such as information 
about all mental health care he has 
received since service.  

Based on his response, the AOJ should 
take all actions necessary to assist 
him in obtaining copies of treatment 
records from any identified treatment 
source.  This should any records from 
M.A.K., MD, who apparently began 
treatment in 2006.  The veteran also 
should be notified that he can submit 
medical evidence to support his claim 
that he is suffering from PTSD or other 
innocently acquired psychiatric 
disorder due to an event or incident in 
service, including his active duty in 
the Republic of Vietnam.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  If the AOJ is 
unsuccessful in obtaining any such 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  
	
2.  The veteran should be afforded a VA 
examination in order to determine the 
nature and likely etiology of the 
claimed innocently acquired psychiatric 
disorder, to include PTSD.  The 
veteran's VA claims folder, including a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  Any necessary tests or 
studies must be conducted, and all 
findings must be reported in detail.  

Based on his/her review of the claims 
file and examination of the veteran, the 
VA examiner should state whether the 
veteran is diagnosed with PTSD or any 
other innocently acquired psychiatric 
disorder.  

If the VA examiner diagnoses the veteran 
with innocently acquired psychiatric 
disorder other than PTSD, the VA examiner 
should render an opinion as to whether 
the diagnosed psychiatric disability is 
as least as likely as not related to the 
veteran's active service.  A complete 
rationale for each opinion expressed and 
conclusion reached must be set forth in a 
typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After completing all indicated 
development, the AOJ should 
readjudicate the veteran's claim of 
service connection for claimed 
innocently acquired psychiatric 
disorder, to include PTSD in light of 
all the evidence of record.  

Prior to such readjudication, the AOJ 
should resend any VCAA notice that is 
applicable to the claims then pending, 
including all notice requirements that 
are in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

If the benefit sought on appeal remains 
denied, the veteran should be provided 
a Supplemental Statement of the Case, 
which should include all pertinent law 
and regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



